department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sin may n ooh a attn director employee services a a ur legend employer m state a ‘plan x group b employees group c employees city d amendment o dear e this letter is in response to a request for a private_letter_ruling dated march additional correspondence dated january representative regarding the federal_income_tax treatment submitted on your behalf by your authorized supplemented by and march page of certain contributions to plan x under sec_414 of the internal_revenue_code the code the following facts and representations have been submitted employer m is a political_subdivision of state a employer m has two classes of employees group b employees and group c employees group b employees are management staff employees who are exempt from the civil service system are not covered by collective bargaining agreements and serve under employer m’s board_of directors or the managing director and chief_executive_officer both group b and group c employees are covered by a defined_benefit_plan co-sponsored by city d effective date employer m established plan x to provide a supplemental benefit to group b employees and plan x currently covers only group b employees plan x is intended to be qualified under sec_401 of the code plan x is a defined_contribution_plan that provides for employer and employee contributions sec_2 as amended effective date provides that an eligible group b employee upon satisfying the conditions set forth in this sec_2 shall become a participant immediately and shall be eligible to receive contributions made by employer m pursuant to sec_4 a of plan x and shall be eligible to make the election described in sec_3_1 sec_4 of plan x provides that employer m shall make a contribution to plan x on behalf of each group b employee equal to ten percent of the group b employee’s one- time performance pay incentive amount sec_15 of plan x provides that the board_of directors of employer m may modify or amend in whole or part any or all of the provisions of plan x authority employer m has proposed the following amendment amendment effective date to sec_3_1 of plan x pursuant to this amendment is amendment o provides that upon meeting the eligibility a group b employee may make a requirements of article ii one-time irrevocable election to have mandatory_contributions made to plan x by electing salary reduction in the amount of be paid_by employer m into plan xx eligibility requirements of article ii a group b employee may make a one-time irrevocable election to have mandatory_contributions made to plan x by electing a reduction in the or of salary or wages to upon meeting the page or of the group b the group b employee’s contribution amount of employee’s one-time performance pay incentive to be paid_by employer m into plan x elections under this sec_3_1 shall be irrevocable and shall remain in force until the group b employee ceases to be an eligible group b employee under article ii or terminates employment with employer m contributions although designated as employee contributions under this sec_3_1 are being paid_by employer m in lieu of contributions by the group b employees employee contributions shall be designated as employer pick up contributions pursuant to code sec_414 a group b employee shall not have the option of receiving cash in lieu of the contributions that are elected by such group b employee pursuant to this sec_3_1 designated as employer contributions and picked up pursuant to code sec_414 h group b employee such group b a group b employee’s election to have mandatory_contributions made to plan x pursuant to this sec_3_1 shall be made no longer that months following the date they become first eligible to participate pursuant to sec_2_1 requirements of sec_2_1 as of plan x's effective date the 24-month election_period to have mandatory_contributions made to plan x shall commence as of plan x's effective date all group b employee contribution elections pursuant to this sec_3_1 shall be made at the same time for a group b employee who met the eligibility a group b employee is permitted only one irrevocable election to make mandatory contribution during the 24-month election_period pursuant to this sec_3_1 a group b employee’s election to contribute of salary wages or annual one-time performance pay incentive may not be subsequently altered or amended a group b employee who fails to make an election to contribute a percentage of salary wages or annual one-time performance pay incentive during the 24-month election_period shall be deemed to have elected to contribute of salary wages or annual one-time performance pay and may not subsequently elect to make a contribution to plan x sec_3_2 of plan x provides that group b employee contributions may be paid into plan x only by means of employer pick up which each group b employee shall authorize through a salary reduction agreement of plan x provides that salary deductions shall begin no later than the first payday of the first month which begins at least days after receipt by employer m of the approved sec_3_3 page salary reduction agreement from employer m’s administrative committee on date employer m’s director of employee services made the following representations concerning the pick up of the above-mentioned contributions - group b employees will have a period of no longer than months after the day they become first eligible to participate in plan x to make the elections under sec_3_1 of plan x both the election to contribute a percentage of salary and wages and the election to contribute a percentage of annual one-time performance pay incentive will be made a the same time a group b employee may not make more than one irrevocable election to make contributions to plan x during the 24-month election_period a one-time irrevocable election to ‘contribute of salary wages or the annual one-time performance pay incentive may not be subsequently altered or amended and a group b employee who fails to make an election to contribute a percentage of salary wages or annual one-time performance pay incentive during the specified 24-month period cannot subsequently elect to make a contribution to plan x based on the foregoing facts and representations you have requested the following rulings that the picked up contributions will be treated as employer contributions for federal_income_tax purposes in accordance with the requirements of sec_414 and of the code and revenue rulings that such contributions to be made to plan xx by employer m will be excludible from the participating employees’ wages for purpose of page federal_income_tax withholding under sec_3401 which they are contributed to plan xx a a of the code in the taxable_year in that the picked-up contributions to be made under plan x by employer m will not constitute gross_income for federal_income_tax purposes until such time as they are distributed and made available to the participating employees or their beneficiaries to the extent that the picked-up amounts represent contributions made by employer m sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by that employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within of the code is specified the meaning of sec_414 h in revrul_77_462 c b ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan concluded that the school district’s picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 contributions to the plan are excluded from wages for a a of the code the school district’s revrul_77_462 in that revenue ‘purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 h of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 c b revenue rulings established that the following two criteria must be met contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan of the applicability of sec_414 whether an the employer must specify that the the employee must not be given the is immaterial for purposes furthermore it these page employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both revrul_87_10 1987_1_cb_136 provides that in order to satisfy revenue rulings and the required specification of designated employee contributions must be completed before the period to which such contributions relate thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the pick up plan x as amended by amendment satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing that mandatory_contributions made pursuant to amendment o although designated as employee contributions are being made by employer m in lieu of contributions by the group b employees and that the group b employees shall not have the option of receiving cash in lieu of the contributions that are elected by group b employees designated as employer m contributions and picked up pursuant to sec_414 h of the code two and three that the picked up accordingly assuming amendment o is adopted and implemented as proposed we conclude with respect to rulings number one contributions will be treated as employer contributions for federal_income_tax purposes in accordance with the requirements of sec_414 of the code and revenue rulings and that because we have determined that the picked-up amounts are to be treated as employer contributions such contributions to be made to plan x by employer m will be excludible from the group b employees’ wages for purposes of federal_income_tax withholding under sec_3401 which they are contributed to plan x and that the picked-up contributions to be made under plan x by employer m will not constitute gross_income for federal_income_tax purposes until such time as they are distributed to the group b employees or their beneficiaries to the extent the picked-up amounts represent contributions made by employer m a a of the code in the taxable_year in for purposes of the application of sec_414 h the code is immaterial whether employer m picks up contributions through a reduction in salary an offset against future salary increase or a combination of both it of page in accordance with revrul_87_10 the pick up treatment of designated employee contributions that are picked up pursuant to sec_414 become effective prior to the date of the last governmental action implementing the pick up apply to any contributions to the extent it relates to compensation or the annual one-time performance pay incentive earned by a group b employee prior to the date the last governmental action has taken place to implement the pick up arrangement as described in amendment oo thus this ruling does not of the code will not these rulings apply only if the effective date for the is not any earlier than the later of the date commencement of any proposed pick up as described in amendment o proposed amendment o proposed amendment o becomes effective or the date of the execution of the salary reduction election form by the group b employee and employer m is adopted by employer m the date this ruling is based on the assumption that a group b employee who elects to make contributions to plan x pursuant to the terms of amendment o as proposed may not make more ‘that one irrevocable election to make such contributions to plan x a one-time irrevocable election to contribute zero percent of salary or wages as defined in sec_1 r of plan x and a one-time irrevocable election to contribute zero percent of the one-time performance pay incentive as defined in sec_1 q not subsequently be altered or amended conditioned on the group b employee making the elections described in amendment o within the appropriate 24-month election_period of plan x are elections that may this ruling is also these rulings are based on the assumption that plan x as amended meets the requirements for qualification under sec_401 of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 no opinion is expressed as to whether v b of the code this ruling is based on plan x submitted with your correspondence dated date and proposed amendment o submitted with your letter dated date page this ruling only addresses the proposed amendment to plan x that relates to the pick up of contributions pursuant to sec_414 of the code this ruling does not express an opinion as to the status of plan x under sec_401 a of the code qualified under sec_401 the employee_plans determinations office of the internal_revenue_service the determination as to whether plan x is is within the jurisdiction of this letter is directed only to the taxpayer that requested it it may not be used or cited by others as precedent sec_6110 of the code provides that a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please contact _ rs t ep ra t2 by telephone at or by fax at sincerely yours joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling notice
